DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Clarification
For reasons internal to the USPTO, this application has been reassigned. The present examiner regrets if this is inconvenience to applicant(s). 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 05/12/2022 are acknowledged.  
However, applicants’ arguments for the previous 112 written description are found not persuasive and accordingly, the previous rejection is maintained or modified to address claim amendments. 
The previous 103 rejections are withdrawn, however a new grounds of rejection is made, based on the different interpretation of the previously applied one of the reference(s), which provides an explanation of the rejection.  See the rejection below. 
In addition, a new 112(b) and 101 rejections are made. 

Response to Arguments
Applicant’s arguments filed on 05/12/2022 have been fully considered but they are not persuasive, see reasons below.  
With regard to previous 103 rejection, applicants’ arguments are moot in view of withdrawal of previous 103 rejection.   
With regard to 112(a) written description rejection, applicants argue the following:
Applicants argue that the specification as filed provides comprehensive experimental data, which ensures that the written description requirement has been complied with and argument pointed to Examples 7-18 and 20 . 
The peptide tag sequence derived from Cpe0147or a binding partner derived from Mobiluncus mulieris adhesin protein as argued by applicant is insufficient to represent the entire genus of a peptide tag and/or a binding partner of a β-clasp containing protein to form an ester bond as evidenced by Kang et al. showing that β-clasp containing proteins are significantly heterogonous and comprise various structural motifs (p1627, Fig 4), distinct from the Cpe0147 of Clostridium,Deifringens or Mobiluncus mulieris disclosed in the specification [00152-00153]. 
Applicants can claim as broadly as possible for the claimed invention. However, if there is a variability in the broadly claimed subject matter, and that variability expects unpredictability or uncertainties for the claimed subject matter, then specification must describe the possible uncertainties in the broadly claimed subject matter, so that a skilled person in the art can understands the invention. In its absence, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
The disclosed examples of a peptide tag and a binding partner pair may provide evidence of enablement, but fail to establish a structure and function relationship between a peptide tag and its binding partner for spontaneously forming an ester bond as claimed. In order to form a spontaneous ester bond between a peptide tag and its binding partner, a peptide tag must have a reactive residue in a proper position and correct folding structure with a specific orientation for the ester bond covalently linked to its binding partner. Thus, the single example disclosed in the specification failed to provide a predictable manner by establishing a structure and function relationship between a tag and its binding partner. Since one of ordinary skill in the art cannot immediately envisage a claimed peptide tag and its binding partner derived from a β-clasp containing protein to spontaneously form an ester bond as claimed, the disclosure fails to satisfy the written description requirements. MPEP 2163 (I)(A) states “Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996)”.
Applicants argue that the claims are not directed to any peptide tag and binding partner pair - the claims recite that the peptide tag and binding partner pair are bound to one another via the spontaneously- formed ester bond. As the specification makes clear, the formation of that ester bond cannot occur if the two binding components are not sufficiently complementary to one another to bind and create an environment conducive to ester bond formation. This structural limitation excludes those pairs of peptide tags and binding partners which are not complementary to one another, and which do not possess reactive amino acid residues present in an environment which enables spontaneous ester bond formation.
Even the sequences are complementary to each other, the environment around reactive residues are critical in the formation of ester bond as applicants rightly pointed out in the above. However, specification failed to define or describe a universal environment all possible complementary sequences, which favor for the formation of ester bond. What condition creates suitable environment for favoring the ester bond formation? So, there is an unpredictable in all possible complementary sequences, and which has not been described in the specification, so that a skilled person cannot envision the claimed invention. 
Claim objections
Claim 87 is objected to because of the following informalities:  claim recite word “include” (in lines 4 and 13). The meaning of “include” can be “embrace imply containing parts of a whole”. 
Therefore, it is not clear what other components present in the recited Ig-like fold domain, in addition to the reactive residue(s) and which one has critical towards the binding. Applicants may have to replace “include” with “consisting of” to overcome this objection. Appropriate correction is required. 
Claim 93 is objected to because of the following informalities:  the “SEQ ID NO.1” should be replaced with “SEQ ID NO:1”. In other words, the “.” should be replaced with “:”. Similar corrections should be made to claims 98.  Appropriate correction is required. 
Claim 98 is objected to because of the following informalities:  in the recited sequences, the X is not defined. Appropriate correction is required. 
Claim 99 is objected to because of the following informalities:  in line 2, there should be either a “,” or “and” in between ‘glutamic acid’ and reactive amino”.  Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 87, 90-93, 96-101 and 107-109 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.  The claims recite naturally occurring peptide which are not markedly different from the naturally occurring counterpart because it conveys the same structural and functional characteristics.  This judicial exception is not integrated into a practical application for the reasons set forth below.
	For claim 87:
[AltContent: textbox ([img-media_image1.png]      [img-media_image2.png])]The claimed invention is directed to a “protein tab and binding partner” pair which is not markedly different characteristics from that of a natural protein of Cpe0147, analyzed as follows:  
A natural protein of Cpe0147 comprises a peptide tag and binding partner pair shown as follows.  Cpe0147 comprises a reactive residue Thr11 (purple domain A) within a β-clasp spontaneously formed an ester bond cross-linking to the other reactive residue Gln141 within a separate fragment of β-clasp arrangement (red domain G) as evidenced by Baker et al. shown above (See p791, Fig 2 of Biochem. Soc. Trans. (2015) 43, 787–794, cited in IDS 10/8/2019). 
With regard to the limitation “heterologous amino acid sequence”, in the above figure, both domain A and G have additional amino acid sequences, these amino acids are interpreted as heterologous amino acid sequence. 
For claims 90-91:
It is a property of ester bond, and the recited pH is biological pH. 
For claim 92-93:
First, the Cpe0147 from Clostridium perfringenis is natural product. Second, the “at least 75%” means 75% to 100% identity. So, the limitation is interpreted as 100% identity to the recited natural product. 
Claim limitations further recite the length of peptide tag and binding partner, which are part of naturally occurring protein, and so these fragments are also natural products. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, the claims are not saved by the fact that the peptide of the instant claims correspond to a fragment of a natural protein (the protein with severed bonds). 
For claims 96-97:
These are the properties of an ester bond, which is reversible, that is, it can be hydrolyzed and the hydrolyzed products can be reesterified. 
For claim 98-101:
Since the cited natural product in the prior art is identical, and so it is interpreted as the sequence is also identical. Accordingly, these properties are natural. Applicants are requested to provide complete sequence of Cpe0147 from Clostridum perfringens. 
For claims 107-109:
The limitation says heterologous amino acid sequence comprises structural protein [from claim 107], antigen [claim 108] and two or more antigens [claim 109].
First, the natural sequence, cited in the prior art, has structural protein, meets the claim 107. Antigen can be sequence present in the natural product, which binds to antibody. So, since the sequence is identical, which is Cpe0147 from the prior art, then these are interpreted as naturally present in the sequence. 
Based on above facts, claims are drawn to a peptide or a peptide fragment of known natural product, which is Cpe0147, occurs in nature. Because there is no difference between the claimed and naturally occurring peptide (or chimeric peptide), the claimed peptide does not have markedly different characteristics from what occurs in nature, and thus is a “product of nature” exception. Accordingly, the claim is directed to an exception (Step 1: YES). In relation to PRONG ONE of Step 2A, the answer is YES, because the peptide corresponds to natural product. In relation to PRONG TWO of Step 2A, the claim is drawn to a product and does not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus, the answer to PRONG TWO of Step 2A is NO. The claim does not recite any additional elements, so Step 2B is NO. 
Accordingly, claimed peptide pair is a "product of nature" exception, and thus the claim is directed to at least one exception.  Because the claim does not include any additional features that could add significantly more to the exception, the claim does not qualify as eligibly subject matter under 35 U.S.C. 101. Claims are analyzed based on the guidance provided in the MPEP sections 2104, 2105 and 2106. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 87, 90-93, 96-101, and 107-109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.

    PNG
    media_image3.png
    379
    810
    media_image3.png
    Greyscale
(i) The specification failed to provide a representative number of β-clasp containing protein for the entire genus of β-clasp containing protein as evidenced by Kang et al. (Science. 2007 Dec 7;318(5856):1625-8.). Kang et al. show β-clasp containing proteins are significantly heterogonous and comprise various structural motifs shown as follows (p1627, Fig 4), distinct from the Cpe0147 of Clostridium,Deifringens or Mobiluncus mulieris disclosed in the specification [00152-00153]. Therefore, the disclosed species of β-clasp containing proteins do not represent the entire genus of β-clasp containing protein as claimed.
(ii) the specification failed to establish a structure and function relationship between a peptide tag comprising at least 5 contiguous amino acids of said β-clasp containing protein and its binding partner comprising at last 10 contiguous amino acids of said β-clasp containing protein for spontaneous formation of an ester bond. A peptide tag comprising at least 10 contiguous amino acids over the β-clasp containing protein of Cpe0147 containing 1999 amino acids (UniProtKB Gene Ac1_0147) as claimed encompasses numerous possible tag sequences. In order to form a spontaneous ester bond between a peptide tag and its binding partner, a peptide tag must have a reactive residue in a proper position and correct folding structure with a specific orientation for the ester bond covalently linked to its binding partner. Thus, the single example disclosed in the specification failed to provide a predictable manner by establishing a structure and function relation between a tag and its binding partner. Since one of ordinary skill in the art cannot immediately envisage a claimed peptide tag and its binding partner derived from a β-clasp containing protein to spontaneously form an ester bond as claimed, the disclosure fails to satisfy the written description requirements. MPEP 2163 (I)(A) states “Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996)”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 87, 90-92, 96-101 and 107-109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al (Biochem. Soc. Trans. 2015, 43, 787–794; see IDS 10/8/2019).
For claim 87:
Baker et al disclose protein Cpe0147 from Clostridium perfringens (p790, col 1, Ester bond cross-links). Baker et al shows Cpe0147 protein comprising a peptide tag and a binding partner spontaneously-formed ester bond between Thr11 and Gln141 as follows (p791, Fig 2), reading on the limitation of claims 87 and 96.

    PNG
    media_image4.png
    934
    718
    media_image4.png
    Greyscale
.
With regard to the limitation “heterologous amino acid sequence”, in the above figure, both domain A and G have additional amino acid sequences, these amino acids are interpreted as heterologous amino acid sequence. 
For claims 90-91:
It is a property of ester bond, and the recited pH is biological pH. Moreover, the claimed limitations are inherent property of the Cpe0147 protein. MPEP 2112 states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
For claim 92:
First, Baker et al disclose Cpe0147, and second, the “at least 75%” means 75% to 100% identity. So, the limitation is interpreted as 100% identity to the recited Cpe0147. 
For claims 96-97:
These are the properties of an ester bond, which is reversible, that is, it can be hydrolyzed and the hydrolyzed products can be reesterified. MPEP 2112 states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
For claim 98-101:
Since the cited natural product in the prior art is identical, and so it is interpreted as the sequence is also identical. Accordingly, these properties are inherent. Applicants are requested to provide complete sequence of Cpe0147 from Clostridum perfringens. 
For claims 107-109:
The limitation says heterologous amino acid sequence comprises structural protein [from claim 107], antigen [claim 108] and two or more antigens [claim 109].
Accordingly, claims are fully anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 87, 90-93, 96-101 and 107-109 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al (Biochem. Soc. Trans. 2015, 43, 787–794; see IDS 10/8/2019).     
For claims 87, 90-92, 96-101 and 107-109 see above 102 rejection. 
For claim 93:
Baker et al is silent on the length of peptide tag. It appears that applicants isolated or dissected the isopeptide bond region from the Cpe0147 of Baker et al. 
Baker et al teach isopeptide bonds in single chain or isolate domains and also in multi-chain adhesins [see section “Isopeptide bonds in multi-domain adhesins” in page 788] and the requirements for isopeptide bond formation [see section “Requirements for isopeptide bond formation” in pages 788-790]. In addition, Baker et al also teach advantages of isopeptide bonds in biotechnology [see Applications to biotechnology in pages 791-792]. Therefore, on would be motivated to isolate specific domains of interest from the Cpe0147 and there is a reasonable interpretation of success in view of known technology and the chemistry between the domains or peptides, specifically in the formation of ester bond. 
The motivation to isolate the specific portion of Cpe0147 can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results, when it is in the isolated form, for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed product with a reasonable expectation of success. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658